Citation Nr: 1519072	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  08-10 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for a heart disorder, to include arteriosclerotic heart disease and hypertension. 

2. Entitlement to service connection for an eye disorder. 

3. Entitlement to service connection for a right shoulder disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Appellant, J.S. and J.B.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge in October 2009.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

The Board remanded the Veteran's claims for additional development in January 2010, August 2012, and January 2014.  Of note, in January 2014, the Board also remanded a claim for service connection of a knee disability.  The Veteran's claim of service connection was granted in a September 2014 rating decision.  The remaining claims have been returned to the Board. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  


FINDINGS OF FACT

1.  Conjunctivitis, cataracts, and recurrent hordeola (sty) did not exist prior to service.

2.  Conjunctivitis and cataracts were not manifest during service and are not attributable to service. 

3.  The Veteran was treated for a hordeola (sty) of the right eye during service.

4.  Recurrent hordeola is not attributable to service.

5.  Hypertension was not manifest in service, or within one year of separation.  Hypertension is not attributable to service.

6.  The Veteran does not have arteriosclerotic or valvular heart disease.

7.  Degenerative joint disease of the right shoulder was not manifest in service, or within one year of separation.  Degenerative joint disease of the right shoulder is not attributable to service.


CONCLUSIONS OF LAW

1.  An eye disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2.  A heart disorder was not incurred in or aggravated by service, and cannot be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

3.  A right shoulder disorder was not incurred in or aggravated by service, and cannot be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters, dated in April 2005, July 2006, November 2008, and July 2009, to the Veteran.  These letters explained the evidence needed to substantiate the claims for service connection, as well the legal criteria for entitlement to such benefits.  The letter also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claims. The Veteran was also afforded VA examinations responsive to the claims for service connection.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinions were conducted by medical professionals, following thorough examination of the appellant, solicitation of history, and review of the claims file.  

The Board also observes that the VLJ at the October 2009 hearing clarified the issues on appeal and explained the concept of service connection, as well as explained the evaluation process.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  The actions of the Judge supplement VCAA and comply with 38 C.F.R. § 3.103. 

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As degenerative joint disease (arthritis), cardiovascular-renal disease (including hypertension), and valvular disease are chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A veteran is presumed to be in sound condition upon entrance into service, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment.  38 U.S.C.A. § 1111 (West 2014).  Only such conditions as are recorded in examination reports are to be considered as noted. 38 C.F.R. § 3.304(b).

Where such defects, infirmities or disorders are not noted when examined, accepted, and enrolled for service, pursuant to 38 U.S.C.A. §1111 and 38 C.F.R. § 3.304, in order to rebut the presumption of soundness on entry into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as opposed to the symptoms of that disability, has worsened.  Beverly v. Brown, 9 Vet. App. 402, 406 (1996).  

Service treatment records reflect that the Veteran was evaluated in January 1968 for an injury to the nasal sclera of the left eye.  The Veteran reported that a metallic foreign object was removed.  The diagnosis was pigment flecks on the left nasal side of the eye; the Veteran's vision, intraocular pressure, and internal eye were normal.  In June 1969, he was treated for a contusion of the left eyelid, nasal aspect; no complications were noted.  In September 1969, he was treated for right eyelid swelling, diagnosed as a hordeolum (sty), which was treated with penicillin and ointment; no complications were noted.  

The Veteran's history of rheumatic fever was reported again at separation; the examining provider stated that there was no sequela.  The Veteran denied experiencing eye trouble or decreased vision; he also denied experiencing shoulder pain and bone or joint deformities.  Physical examination was normal; blood pressure was 120/80 and vision was 20/15 bilaterally. 

The Veteran testified before the undersigned VLJ in October 2009.  The transcript reflects that the Veteran testified that he was treated for hypertension in service, and probably medicated for it, and that he started receiving treatment for heart disease and hypertension in 1992 or 1993.  He also testified that he was told by a doctor that his rheumatic fever could cause problems with blood pressure, and that his military service could have made it worse.  He also testified that he injured his right shoulder when he fell off of a truck in service; he stated that he tried to get off the truck so he could throw up due to food poisoning and hit his shoulder on the truck when he fell.

The Veteran was afforded a VA heart examination in March 2010.  The VA examiner stated that the Veteran's entire claims file was reviewed.  The examination report indicates that the Veteran reported that he had elevated blood pressure at age 6, following a diagnosis of rheumatoid fever, and during his military service; the Veteran related that he was not treated with medication for his elevated blood pressure while in service.  The Veteran also reported that he was treated for hypertension in the 1980s, and denied a history of myocardial infarction, congestive heart failure, or heart attack; he also denied having had angioplasty, coronary artery bypass graft.  He complained of daily chest pain, relieved without treatment, but denied experiencing palpitations.  The Veteran stated that he smoked a half of a pack of cigarettes for the past 50 years, and that he was treated for hyperlipidemia; a history of chronic obstructive pulmonary disease (COPD) and sleep apnea was also discussed.  The Veteran was noted as being obese.  Following a physical examination and echocardiogram, the diagnosis was essential hypertension.  

The VA examiner found that the Veteran did not have atherosclerotic heart disease or coronary artery disease.  The VA examiner concluded that the Veteran did not have a respiratory or heart disability, including high blood pressure, hypertension, or atherosclerotic heart disease prior to his service.  The VA examiner noted that, although the Veteran reported a history of high blood pressure, the Veteran's entrance exam does not show a clinical diagnosis of hypertension or other heart disorder.  The examiner also noted that the Veteran's blood pressure readings were 123/80 at his January 1978 entrance examination and 120/80 at his separation examination.  The VA examiner concluded that the Veteran had no documented diagnosis of hypertension during active service or within one year of separation, and that the blood pressure readings at entrance and separation were within normal limits.  The VA examiner also reiterated that the Veteran had no documented diagnosis of heart disease, nor treatment for symptoms, during his active service or within one year of separation.  The VA examiner noted that the Veteran's separation examination showed that the Veteran had a history of rheumatic fever, without cardiac syndrome, which indicated that the Veteran did not have a heart problem during active service.

The Veteran was afforded a VA orthopedic examination in May 2010.  According to the report, the Veteran reported that he fell and injured his right shoulder in service during an episode of food poisoning.  The VA examiner reviewed the Veteran's claims file, including his service treatment records, and noted that there was nothing in the service treatment records to substantiate the Veteran's assertion.  Examination of the right shoulder showed marked limitation of motion, and wasting of the supraspinatus fossa and infraspinatus fossa consistent with a rotator cuff pathology.  The impression was chronic rotator cuff pathology.  The VA examiner opined that it was unlikely that the Veteran sustained a significant injury to his shoulder while in service.  The VA examiner again pointed out that there is no documentation of any such injury during service, and that the Veteran has a post-service history of work as a roofer, and that such work which would be unlikely following a rotator cuff injury.  

In October 2012, a VA medical opinion regarding the Veteran's claim for an eye disorder was obtained.  The VA examiner stated that his opinion was based on a review of the Veteran's medical records and the claims file.  The VA examiner noted that the Veteran had chronic allergic conjunctivitis and cataracts.  The VA examiner explained that chronic allergic conjunctivitis is due to sensitivity of the eye which leads to allergy-type symptoms of the eye; chronic allergic conjunctivitis arises through environmental exposure, with some possible genetic predisposition.  The VA examiner also explained that a cataract is generally part of the aging process, wherein the eye's crystalline lens begins to lose its transparency such that it no longer allows light to focus properly, thus impairing vision; other causes include trauma, radiation exposure, drugs, and certain systemic conditions.  

The VA examiner reviewed the Veteran's medical records, noting the January 1968 injury to the nasal sclera of the eye 2 months earlier, the June 1969 contusion to the left eyelid nasal aspect, and the September 1969 right eyelid swelling due to a hordeolum (sty).  The VA examiner stated that none of those 3 instances of treatment in service resulted in permanent damage or other lingering conditions of the eye.  The VA examiner acknowledged that cataracts can be caused by trauma, but that the Veteran did not have that particular type of cataract, and that the Veteran's cataracts were bilateral, versus isolated in the left eye.  The VA examiner noted that cataracts were first diagnosed in 2008.  The VA examiner also noted that the Veteran had good vision (20/15) at separation, and opined that the Veteran's current chronic allergic conjunctivitis and cataracts most likely did not originate in, were not aggravated by, and did not result from any event or incident during active service.  The VA examiner also noted that the Veteran's visual acuity was 20/20 at entrance into service and 20/15 at separation, and explained that it was likely that the Veteran's vision was likely unchanged, but that a more precise measurement may have been taken at separation.  According to the VA examiner, the difference in readings does not indicate that the Veteran lost vision or suffered a disability during service.

The Veteran was most recently afforded a VA eye examination in April 2014.  The Veteran's claims file was reviewed, and the Veteran was examined.  The Veteran complained of difficulty with near vision, itching of the eyes, light sensitivity, and recurrent swelling of the left lower eyelid.  The Veteran reported that he was struck in the left eye by residue from an ejected rifle shell in service.  Following the examination, the Veteran was diagnosed with bilateral cataracts and hordeolum (sty) of the internal left lower eyelid.  The examination also showed allergic conjunctivitis, which VA examiner noted that this was the cause of the Veteran's itching of the eyes.  The VA examiner stated that there is no vision impairment or disability caused by allergic conjunctivitis.  The VA examiner noted that the Veteran's cataracts are the reason for the Veteran's decrease in best corrected vision acuity.  The VA examiner also noted that the Veteran's internal hordeolum (sty) in the left lower eyelid is likely recurrent, and the hordeolum explained the Veteran's complaints of recurring left lower eyelid swelling.  

The VA examiner opined that the Veteran had nuclear sclerotic cataracts, which are age-related, and thus not caused by or related to his military service.  The VA examiner explained that his opinion is based on the Veteran's entrance and separation examinations, the current level of the Veteran's cataracts, and the time between military separation and the onset of the Veteran's cataracts.  The VA examiner also opined that the Veteran's recurrent internal hordeolum (sty) of the left eye was not caused by or related to his service.  The VA examiner explained that the presence of a hordeolum (sty) of the right eye in service does not indicate that the condition originated there, and its presence did not cause the Veteran to develop recurrent symptoms in the either eye.  The VA examiner indicated that the chronic allergic conjunctivitis may be the cause of the Veteran's hordeolum (sty), as recurrent hordeolum (sty) is caused by an occlusion of the meibomian gland of the eye followed by infiltration of anaerobic bacteria.  The VA examiner noted that hordeolum occur frequently in the population.  The VA examiner further opined that the Veteran's allergic conjunctivitis was not caused by and is not related to the Veteran's military service, as allergic conjunctivitis is an inflammatory reaction to environmental allergens of the tissue lining the inside of the eyelids.  The VA examiner noted that the Veteran's service treatment records showed visual acuity of 20/20 or better in each eye at entrance to and separation from service, and that there was no mention of any pathology at either examination.  The VA examiner stated that this indicates that the Veteran's cataracts, conjunctivitis, and hordeolum did not exist prior to or at the end of service.  The VA examiner again acknowledged that the Veteran was treated for a hordeolum (sty) of the right eye in service, but that each occurrence of a hordeolum (sty) is an independent event and that the Veteran's recurrent hordeolum are not related to the Veteran's service; the recurrent hordeolum did not have clinical onset during service and was not aggravated beyond a normal progression by military service.  The VA examiner concluded that the Veteran's allergic conjunctivitis, cataracts, and hordeolum (sty) did not have clinical onset during service, were not aggravated beyond normal progression during service, and were not caused by or otherwise related to military service.

The Veteran was also provided with a VA shoulder examination in April 2014.  That report states that the Veteran's claims file was reviewed.  The VA examiner noted that the Veteran was diagnosed with degenerative joint disease of the right shoulder in 2000.  The Veteran reported that he fell from a truck and injured his right shoulder during service, and that upon seeking treatment, he was told that there was nothing wrong with his shoulder.  The VA examiner noted x-rays that taken as part of the VA examination confirmed the presence of arthritis of the right shoulder.  Following a physical examination, the VA examiner opined that the Veteran's degenerative joint disease of the right shoulder is less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The VA examiner noted that the Veteran had no documented right shoulder injury, pain, or other complaints in service.  The VA examiner stated that he concurred with the May 2010 VA examination and that the Veteran's degenerative joint disease is more likely related to the Veteran's post-service civilian occupation and generalized degeneration due to age.

Based on the evidence of record, the Veteran's claims of service connection for a heart disorder, to include arteriosclerotic heart disease and hypertension, a right shoulder disorder, and an eye disorder, to include conjunctivitis, cataracts, and hordeolum (sty), must be denied.

Here, the Veteran's service treatment records reflect that the Veteran reported a history of treatment for high blood pressure and rheumatic fever prior to service.  However, no such diagnosis was shown on his entrance examination; blood pressure was 123/80.  His vision was 20/20.  As such, his hypertension was not noted at his examination upon entrance in to service; there was no eye disorder.  Thus, the presumption of soundness at entry is applicable.  To this point, the Board observes that the June 2010 VA examiner found that the Veteran's hypertension did not pre-exist service, as he had normal blood pressure at entrance.  Likewise, the October 2012 and April 2014 VA examiners found that the Veteran did not have an eye or vision disorder at entrance into service.

To the extent that the Veteran reported a history of hypertension at entrance, the Board notes that he is competent to report symptoms, that he has used medications, and that he has received diagnoses, including when he was first treated or diagnosed.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent). 

Here, no degenerative joint disease of the right shoulder was noted or identified during service or within one year of separation.  Additionally, no coronary artery disease, including ischemic heart disease or valvular disease, was noted or identified during service or within one year of separation.  There is also nothing to suggest that there were characteristic manifestations sufficient to identify the arthritic or cardiovascular-renal disease process during service or within one year of separation.  38 C.F.R. § 3.303(b).  

Additionally, the most probative and credible evidence establishes that the Veteran does not have coronary artery disease, valvular heart disease, or ischemic heart disease.  It necessarily follows that he did not have acquired pathology during service or within one year of separation from service.  In the absence of disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  

The Board acknowledges that the Veteran was treated for a contusion of his left eyelid and hordeolum (sty) of his right eyelid, and that he was evaluated for an injury to the nasal sclera of the left eye.  However, the contusion and sty were treated without complication, and according to the service treatment records and VA examination reports, the injury to sclera did not have an impact on vision, intraocular pressure, or the internal eye.  The Board observes that the Veteran denied pertinent symptomatology related to his eyes, right shoulder, and his blood pressure at separation.  His vision was 20/15 and he had normal physical examination of the eyes, upper extremities, and musculoskeletal system, as well as normal cardiovascular and valvular evaluations at separation.  

The Board points out that the October 2012 and April 2014 VA examination reports clearly concluded that the Veteran's eye disorders, diagnosed as conjunctivitis, cataracts, and hordeolum, were less likely than not related to the Veteran's service.  Similarly, the May 2010 and April 2014 VA examination reports clearly concluded that the Veteran's degenerative joint disease of the right shoulder was less likely than not related to the Veteran's service.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole). 

Moreover, the Board acknowledges that the Veteran was diagnosed hypertension.  However, the Veteran's hypertension has not been found to be related to his service.  The Board notes that the March 2010 VA examiner found that the Veteran's essential hypertension did not begin during service or within one year of his discharge from his service; the Veteran had normal blood pressure readings during service.  The VA examiner noted that the Veteran reported that he first began treatment for hypertension in the 1980s, and did not have a history of coronary artery disease or atherosclerotic heart disease.  Likewise, the Board observes that the Veteran testified that he first sought treatment for his hypertension in 1992 or 1993, and that the Veteran's VA treatment records reflect that his hypertension was first diagnosed in 2000.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  

To the extent that there are lay opinions, including those of the Veteran, linking the Veteran's eye disorders, right shoulder disorder, and hypertension to an in-service event, injury, or illness, the Board finds that the probative value of the general lay assertions are outweighed by the specific, reasoned opinion of the March 2010, May 2010, October 2012, and April 2014 VA examination reports and the clinical evidence of record.  The VA examiners, in determining that the Veteran's eye disorders, degenerative joint disease of the right shoulder, and hypertension are unrelated to service, are entitled to greater probative weight than the more general lay assertions of the Veteran, even assuming those lay assertions were competent.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In this regard, the Board points out that the VA examiners' opinions were specific, and well-reasoned.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  The VA examiners found that the Veteran did not have an eye disorder or hypertension prior to service, and thus neither could have worsened beyond a normal progression during service.  The VA examiners also found that the Veteran's eye disorders, degenerative joint disease of the right shoulder, and hypertension did not have onset during service and were unrelated to any event, illness, or injury in service.  The VA examiners explained the reasons for their conclusions based on an accurate characterization of the evidence of record; thus, these opinions are highly probative.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  

In sum, there is no reliable evidence linking the Veteran's eye disorders, right shoulder disorder, and hypertension to service.  In reaching this determination, the Board acknowledges that the Veteran has conjunctivitis, cataracts, and hordeolum (sty) of the eyes, as well as hypertension and degenerative joint disease of the right shoulder, and that he reports continued eye problems, right shoulder complaints, and hypertension since service.  However, the Veteran's report of continuity of symptoms is inconsistent with the absence of related complaints or physical findings during or for many years since service.  Similarly, the Board observes that the Veteran's assertions regarding his blood pressure and right shoulder were not corroborated by the medical evidence.  Here, we are faced with objective medical evidence rather than a silent record.  The Veteran's statements are inconsistent with the medical evidence of record, and the history as reported by the Veteran during the course of his claims.  The Board observes that he did not relate his eye disorder, hypertension, and right shoulder disorder to his service until his claims for service connection.  See Pond v. West, 12 Vet. App. 341 (1999).  

For the foregoing reasons, the preponderance of the evidence is against the claims of entitlement to service connection.  The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Service connection for a heart disorder is denied.

Service connection for an eye disorder is denied.

Service connection for a right shoulder disorder is denied.




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


